Memorandum:
We have passed upon the very question that is here
presented in People ex rel. Meers v. Martin (4 A D 2d 659, affd. 4 N Y 2d 898). The only distinction is that the former appeal was from an order sustaining a writ of habeas corpus, and this is a request to appeal as a poor person in coram nobis. However, the procedural differences would not in any way affect our decision upon the facts, and further, as no jiu’is¿fictional question is presented *877involving facts dehors the record, coram nobis does not lie. We have already decided all of the questions which could be presented on appeal if permission were granted.